DETAILED ACTION

Status of Claims
Claims 1 and 2 are pending.
Claims 1 and 2 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 has been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claim 1, is directed to a machine. Additionally, the method, as claimed in claim 2, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of fulfilling customized orders for hookah pipes. Specifically, claim 1 recites the abstract idea of: 
receive from the customers the customized orders for hookah pipes, and wherein the customized orders specify pipe models, pipe accessories, pipe supplies, and smoking materials; 
receive the customized orders from the customers and to select local suppliers in proximity to the customers and to refer the customized orders to the local suppliers; 
and to direct the local suppliers, upon receipt acceptance of the customized orders, to assemble the hookah pipes, including the pipe accessories, the pipe supplies, and the smoking materials, in a ready-to-use configuration, and to deliver the hookah pipes to the customers.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of fulfilling customized orders for hookah pipes, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because fulfilling customized orders for hookah pipes is a commercial or legal interaction because it is a sales activity and/or relates to business relations. Additionally, fulfilling customized orders for hookah pipes between a customer and supplier is also a form of managing interactions between people. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as network hardware, comprising multiple customer pc devices, multiple supplier pc devices, and a network server, wherein the customer pc devices and the supplier pc devices connect to the network server through a network connection, network software, comprising a downloadable, native Customer App, which runs on the customer pc devices, a downloadable, native Supplier App, which runs on the supplier pc devices, and a Web App, which runs on a network website, and a supplier database. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of fulfilling customized orders for hookah pipes occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. 
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of fulfilling customized orders for hookah pipes and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
	

As such, the additional elements, considered individually and in combination, do not provide an inventive concept because they do not amount to significantly more than the abstract idea. 
As such, claim 1 is ineligible. 
Claim 2 recites the same abstract idea as that identified in claim 1. Claim 2 does not recite the same additional elements as claim 1. Under revised Step 2A, Prong 2 of the 2019 PEG, , when “an additional element merely recites the words ‘apply it (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea,” the judicial exception has not been integrated into a practical application. In this case, claim 2 includes additional elements such as Customer App, Web App, and Supplier App. Although reciting such additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., fulfilling customized orders for hookah pipes) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.
Under Step 2B of the 2019 PEG, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
As such, the additional elements, considered individually and in combination, do not provide an inventive concept because they do not amount to significantly more than the abstract idea.
As such, claim 2 is ineligible. 

	
	
	
	


	



	
	


	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0288891 A1 (hereinafter Zaid) in view of the non-patent literature article titled Hookah Delivery Service ‘GoPuff’ Has Plans For Boston Launch (hereinafter “GoPuff”).

Regarding claim 1, Zaid discloses a computerized network system for placing, receiving and fulfilling customized orders from customers for hookah pipes, the network system comprising: 
network hardware, comprising multiple customer pc devices, multiple supplier pc devices, and a network server, wherein the customer pc devices and the supplier pc devices connect to the network server through a network connection (Zaid, see at least: Fig. 1 displays the rental platform architecture which includes multiple "Renter Interfaces" 2a/2c [i.e., customer pc devices], multiple "Owner Interfaces" 3a [i.e., supplier pc devices], and "Communication Network" 2b [i.e., network connection]. See also, [0092]);  
network software, comprising a downloadable, native Customer App, which runs on the customer pc devices, a downloadable, native Supplier App, which runs on the supplier pc devices, and a Web App, which runs on a network website (Zaid, see at least: [0092] discloses "interfaces (2a/2c/3a) include web applications, mobile applications, and/or SMS/MMS applications."); 
wherein the Customer App is configured to receive from the customers the customized orders (Zaid, see at least: Fig. 4 displays that the "Renter selects one or more assets using renter interface" 5a and "Renter inputs preferences for each selected asset" 5b. See also, [0106]-[0108]); 
wherein the Web App is configured to receive the customized orders from the customers through the Customer App and to select from a supplier database local suppliers in proximity to the customers and to refer the customized orders to the local suppliers through the Supplier App (Zaid, see at least: Fig. 5 discloses "Notification engine receives conditional rental request" 6a, "Extract list of most desired assets and notify asset owners of conditional rental" 6b, and "Distribute CRO to extracted list" 6c. [0097] discloses "Asset/Owner Database 1d that stores information about third-party owners and assets including account information, asset validation and related credentials." [0112] discloses "Preference Scheduler 1b computes a ranked order for the most desirable assets based on a plurality of factors including, for example…location." See also, [0111]-[0112]); 
and wherein the Supplier App is configured to direct the local suppliers, upon receipt acceptance of the customized orders, to assemble the asset (Zaid, see at least: Fig. 6 discloses "Owner accepts conditional rental via owner interface" 7b. [0117] discloses "once a conditional request is accepted and binding, the on-demand third-party asset rental platform coordinates a meeting between the owner and renter to exchange the asset.").
Although disclosing a system for fulfilling customized orders for commodities (Zaid: [0014]), Zaid does not explicitly disclose that the commodities are hookah pipes. However, GoPuff teaches:
wherein the customized orders are for hookah pipes, and wherein the customized orders specify pipe models, pipe accessories, pipe supplies, and smoking materials; and
directing the local suppliers, upon receipt acceptance of the customized orders, to assemble the hookah pipes, including the pipe accessories, the pipe supplies, and the smoking materials, in a ready-to-use configuration, and to deliver the hookah pipes to the customers.
However, GoPuff teaches: 
wherein the customized orders are for hookah pipes, and wherein the customized orders specify pipe models, pipe accessories, pipe supplies, and smoking materials (GoPuff, see at least: page 1 teaches "a website and accompanying smart phone app that lets users order hookah hoses, bowls, papers, flavored tobaccos.");
wherein the Web App is configured to receive the customized orders from the customers through the Customer App and to select from a supplier database local suppliers in proximity to the customers and to refer the customized orders to the local suppliers through the Supplier App (GoPuff, see at least: page 2 teaches "after downloading the app for a phone or tablet, customers plug in their address. Customers must be within a certain 'zone' in order to get the service…Once the area for delivery is selected, however, people will be able to pick their products, hit the option for delivery…"); and
directing the local suppliers, upon receipt acceptance of the customized orders, to assemble the hookah pipes, including the pipe accessories, the pipe supplies, and the smoking materials, in a ready-to-use configuration, and to deliver the hookah pipes to the customers (GoPuff, see at least: page 2 teaches "within 30 minutes the hookah or other items will be hand-delivered.").
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of hookah pipes of GoPuff for the vehicles or other assets of Zaid. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The result would have been predictable because it would have allowed the rental and ordering system of Zaid to have operated in the same way regardless of the type of product. 

Regarding claim 2, Zaid discloses a method of using the network system according to claim 1, to place, receive and fulfill the customized orders from the customers for the hookah pipes, the method comprising the following steps: 
(a) the customers using the Customer App to place the customized orders by selecting the asset (Zaid, see at least: Fig. 4 displays that the "Renter selects one or more assets using renter interface" 5a and "Renter inputs preferences for each selected asset" 5b. See also, [0106]-[0108]); 
(b) the Web App receiving the customized orders from the customers through the Customer App (Zaid, see at least: Fig. 4 displays that the "Renter selects one or more assets using renter interface" 5a and "Renter inputs preferences for each selected asset" 5b. See also, [0106]-[0108]);
(c) the Web App selecting the local suppliers in proximity to the customers (Zaid, see at least: Fig. 5 discloses "Notification engine receives conditional rental request" 6a and "Extract list of most desired assets and notify asset owners of conditional rental" 6b. [0112] discloses "Preference Scheduler 1b computes a ranked order for the most desirable assets based on a plurality of factors including, for example…location." See also, [0111]-[0112]); 
(d) the Web App referring the customized orders to the local suppliers through the Supplier App (Zaid, see at least: Fig. 5 discloses "Distribute CRO to extracted list" 6c. [0097] discloses "Asset/Owner Database 1d that stores information about third-party owners and assets including account information, asset validation and related credentials." [0112] discloses "Preference Scheduler 1b computes a ranked order for the most desirable assets based on a plurality of factors including, for example…location." See also, [0111]-[0112]); 
(e) the local suppliers receiving and accepting the customized orders through the Supplier App (Zaid, see at least: Fig. 6 discloses "Owner accepts conditional rental via owner interface" 7b. See also, [0115]);
(f) the local suppliers assembling the asset (Zaid, see at least: Fig. 6 discloses "Owner accepts conditional rental via owner interface" 7b. [0117] discloses "once a conditional request is accepted and binding, the on-demand third-party asset rental platform coordinates a meeting between the owner and renter to exchange the asset."); and 
(g) the local suppliers delivering the assets to the customers in the ready-to-use configuration (Zaid, see at least: Fig. 6 discloses "Owner accepts conditional rental via owner interface" 7b. [0117] discloses "once a conditional request is accepted and binding, the on-demand third-party asset rental platform coordinates a meeting between the owner and renter to exchange the asset.").
Although disclosing a system for fulfilling customized orders for commodities (Zaid: [0014]), Zaid does not explicitly disclose that the commodities are hookah pipes. However, GoPuff teaches:
selecting the pipe models, the pipe accessories, the pipe supplies, and the smoking materials; and
the local suppliers assembling the hookah pipes, including the pipe accessories, the pipe supplies, and the smoking materials, in a ready-to-use configuration.
However, GoPuff teaches: 
selecting the pipe models, the pipe accessories, the pipe supplies, and the smoking materials (GoPuff, see at least: page 1 teaches "a website and accompanying smart phone app that lets users order hookah hoses, bowls, papers, flavored tobaccos.");
the Web App selecting the local suppliers in proximity to the customers (GoPuff, see at least: page 2 teaches "after downloading the app for a phone or tablet, customers plug in their address. Customers must be within a certain 'zone' in order to get the service…Once the area for delivery is selected, however, people will be able to pick their products, hit the option for delivery…"); and
the local suppliers assembling the hookah pipes, including the pipe accessories, the pipe supplies, and the smoking materials, in a ready-to-use configuration (GoPuff, see at least: page 2 teaches "within 30 minutes the hookah or other items will be hand-delivered.").
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of hookah pipes of GoPuff for the vehicles or other assets of Zaid. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The result would have been predictable because it would have allowed the rental and ordering system of Zaid to have operated in the same way regardless of the type of product. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625